Citation Nr: 0841462	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to April 17, 2003, for 
the assignment of total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to March 
1946, including combat service during World War II in the 
European Theatre.  The veteran's decorations include the 
Silver Star Medal, Combat Infantryman Badge, and Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 1978 decision, the Board denied the 
veteran's claim of entitlement to assignment of a TDIU.

2.  In a December 1978 rating decision, the RO denied the 
veteran's claim of entitlement to assignment of a TDIU.

3.  The veteran has not asserted that the January 1978 Board 
decision or December 1978 rating decision that denied his 
claim of entitlement to assignment of a TDIU were clearly and 
unmistakably erroneous.

4.  The veteran did not again seek entitlement to assignment 
of a TDIU until April 17, 2003, when he filed a claim seeking 
entitlement to assignment of a TDIU.


CONCLUSIONS OF LAW

1.  The Board's January 1978 decision and the RO's December 
1978 decision that denied the veteran's claim for entitlement 
to the assignment of a TDIU are final.  38 U.S.C.A. 
§§ 7103(a), 7104, 7105, 7111, 7266; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104, 20.1403, 
20.1404 (2008).

2.  An effective date earlier than April 17, 2003, for the 
assignment of a TDIU, is not warranted.  38 U.S.C.A. §§ 5110, 
7105 (West 2002); 38 C.F.R. § 3.400(o)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

It is undisputed that in a January 1978 decision the Board 
denied entitlement to a TDIU.  The veteran has not alleged 
that the January 1978 decision was clearly and unmistakably 
erroneous and absent clear and unmistakable error, that 
determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 
7266; 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404.  As 
such, entitlement to an earlier effective date for assignment 
of a TDIU is not warranted on this basis.

It is also undisputed that the veteran did not appeal the 
RO's December 1978 decision to the Board, and thus, absent 
clear and unmistakable error in the December 1978, rating 
decision, which the veteran does not even allege, that 
determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103.  As such, entitlement 
to an earlier effective date for assignment of a TDIU is not 
warranted on this basis.

The veteran argues that his condition has remained 
essentially unchanged since 1976 and, therefore, he should be 
awarded entitlement to assignment of a TDIU back to the 
original date of his claim dated in 1976.

The basic facts are not in dispute.  The veteran was denied 
entitlement to assignment of a TDIU in 1976.  The veteran 
filed a timely notice of disagreement with this determination 
and perfected an appeal to the Board.  In an opinion dated in 
January 1978, the Board denied the veteran's claim of 
entitlement to assignment of a TDIU.  The veteran has not 
alleged that the January 1978 Board decision is the result of 
clear and unmistakable error.  As such the January 1978 Board 
decision is final.  Subsequently, in a December 1978 rating 
decision, the RO denied the veteran's claim of entitlement to 
assignment of a TDIU.  The veteran did not appeal this 
decision.  The veteran did not again seek entitlement to 
assignment of a TDIU until April 17, 2003 and the claims 
folder does not reveal any evidence of unemployability within 
the year prior to April 17, 2003.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A careful review of the record fails to disclose that, 
following the Board's January 1978 and the RO's December 
1978, decisions that denied his claim of entitlement to 
assignment of a TDIU that the veteran filed either a formal 
or informal claim prior to April 17, 2003.  Further, there is 
no medical evidence dated within the year prior to April 17, 
2003 upon which an assignment of a TDIU may be based.  As 
such, in assigning April 17, 2003, as the effective date for 
the assignment of a TDIU, VA has already assigned the 
earliest possible effective date for the assignment of a TDIU 
because that was the dated of the application for assignment 
of a TDIU.  It thus follows that an effective date prior to 
that time must be denied.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth, and it has been unable to identify a 
basis upon which an earlier effective date for assignment of 
a TDIU may be granted.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) ((citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).


ORDER

An effective date prior to April 17, 2003, for the assignment 
of total disability evaluation based on individual 
unemployability (TDIU), is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


